Citation Nr: 1129237	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar degenerative disc disease, status post laminectomy, currently evaluated as 40 percent disabling.

2.  Entitlement to a separate evaluation for left sided sciatic nerve paralysis.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record raises the issue of entitlement to service connection for a psychiatric disorder to include depression secondary to service connected disorders, particularly chronic pain associated with the appellant's service connected back disorder.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  
 
The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's lumbar degenerative disc disease was not manifested by thoracolumbar ankylosis at any time during this rating period, and it has not been manifested by incapacitating episodes lasting a total duration of at least six weeks during a period of twelve months for the period on appeal.

2.  Not more than mild incomplete paralysis of the left sciatic nerve is shown.



CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 40 percent for lumbar degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2010).

2.  The requirements for a separate 10 evaluation for mild left sided incomplete sciatic nerve paralysis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in March 2007 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  Further, the Veteran's VA examinations are found to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.


Governing Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 (2010).  As concerns the rating for spinal disabilities under the general rating formula for rating spinal disorders, however, the application of 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), is specifically subsumed in the formula.

The general formula for rating spinal disorders provides that regardless whether there are or are not symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating applies if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Associated objective neurological symptoms, to include bowel or bladder impairment, are evaluated separately under the appropriate diagnostic code.  Id., Note (1).

The Veteran was granted service connection for right thigh radioculopathy in an August 2009 rating decision.  He has not perfected an appeal to that decision.  Hence, that rating decision is final, 38 U.S.C.A. § 7105 (West 2002), the rating assigned that disorder is not in appellate status before the Board, and the Board will not review that disorder or the rating assigned therefor.  

Similarly, in an August 2008 rating decision, the Veteran was denied service connection for bowel and bladder incontinence.  He has not perfected an appeal to that decision, and it is therefore final.  38 U.S.C.A. § 7105.  Thus any bowel and bladder symptoms pertain to a disorder not in appellate status.

An intervertebral disc syndrome is rated on the basis of incapacitating episodes, which is defined as bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, General Formula, Note, Diagnostic Code 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

A March 2007 VA examination report notes that the Veteran underwent electromyographic studies in October 2006 which were consistent with L5-S1 root disease on the right side.  The examiner noted that the Veteran had been issued a motorized scooter due to right leg weakness.  Physical evaluation revealed flexion to 30 degrees and extension to 5 degrees, lateral flexion to the left was 15 degrees and to 5 degrees on the right side.  Rotation to the left was to 25 degrees on the left and 5 degrees on the right with pain at endpoints of motion.  The Veteran had normal lower extremity muscle tone and bulk.  A diagnosis of status post laminectomy with functional overlay of the right leg with no radioculopathy was provided.  The examiner noted that the Veteran's pattern of numbness did not follow a nerve root pattern, that there were no pathological reflexes, and no evidence of nerve root radiculopathy. 

A January 2007 VA medical center treatment note reported that a lumbar MRI demonstrated residuals of a right L2-L3 vertebra hemilaminectomy, moderate lumbar degenerative changes, mild to moderate stenosis of the L2-L3 and L4-L5 vertebra, and moderate foraminal stenosis at the L2-L3 and L5-S1 central disc protrustion without significant central canal stenosis at the L5-S1.  

An August 2007 evaluation note from private physician Dr. J.G. noted that the Veteran complained of constant low back pain with lower extremity parethesias and right leg weakness.  Left lower extremity muscle strength was 4+ to 5 throughout with the exception of hip.  Straight leg raising to 90 degrees was negative on the left.  X-rays revealed disc space narrowing.  Range of motion testing revealed lumbar flexion to 30 degrees, extension to 0 degrees, right lateral flexion to 20 degrees and left lateral flexion to 0 degrees.

A January 2008 MRI report from the private facility Central Diagnostic Imaging revealed multilevel degenerative change of the discovertebral and facet joints which had progressed somewhat at the levels of L2-3, L3-4, L4-5 and L5-S1 levels.

An April 2008 neurosurgery outpatient note from the VA medical center reported that that the Veteran's neurological examination was totally negative.  There was good sphincter tone, and good saddle pinprick sensation. 

A May 2008 treatment note from the Center for Pain Relief reported fairly good bilateral lower limb strength.  The diagnosis was bilateral L2, L3 and L4 radiculopathies.  

In an April 2009 VA medical center pain consultation note, the Veteran reported chronic low back pain which radiated into the left buttock, hip and groin area.  Physical examination revealed flexion to 20 to 30 degrees and extension to 10 degrees.  Left lower extremity sensation was judged to be intact.  A diagnosis of chronic low back pain with some radicular symptoms into the left hip and anterior thigh was provided.  

At a July 2009 VA peripheral nerve examination the Veteran described low back and right thigh pain, and a history of several episodes of totally incapacitating periods of back pain over the prior year.  Lumbar examination revealed flattening of the lumbar lordosis.  Flexion was to 10 degrees, extension was to 0 degrees, bilateral side bending and rotation were to 10 degrees in each plane of movement.  Straight leg raising was positive at 45 degrees bilaterally.  Hip flexors, abductors and quadriceps were 5/5 on the left side.  Patellar and Achilles reflexes were 1+ bilaterally.  A diagnosis of status post decompression laminectomy at the L2-3 vertebrae with residual radioculopathy of the right side was assigned.

At an April 2010 VA examination the Veteran denied ever being placed on bed rest by a physician.  Physical examination revealed lumbar flattening.  Kyphosis, lordosis and scoliosis were not found.  Ankylosis was not demonstrated.  Range of motion testing revealed flexion to 60 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, right lateral flexion to 18 degrees, and bilateral rotation to 20 degrees with objective pain on active motion.  Sensory examination findings found vibration, position sense, pain or pinprick and light touch findings to be normal.  No left lower extremity abnormality was noted.  Lasegue's sign was positive bilaterally.  

The general formula for rating spinal disorders requires evidence of unfavorable ankylosis of the entire thoracolumbar spine before a 50 percent rating may be assigned.  38 C.F.R. § 4.71a.  The fact that the appellant retains some degree of lumbar motion, albeit painful and albeit limited, means that the spine is not ankylosed.  Certainly it is not ankylosed in an unfavorable position.  As such, there is no basis to grant an increased evaluation based on a limitation of motion.  Id.

The record does, however, show several findings of radicular pain down the left lower extremity.  While some studies show evidence of normal left leg sensation, See, e.g., the April 2010 VA examination report, the May 2008 findings of the Center for Pain Relief, and the July 2009 VA peripheral nerve examination findings of a positive straight leg raising sign on the left lead the undersigned to resolve reasonable doubt in the appellant's favor, and grant a separate 10 percent rating for left lower extremity radicular pain under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  A 20 percent evaluation is not in order, however, given the fact that there is no competent evidence of moderate incomplete paralysis of the sciatic nerve.

While the Veteran has stated that he has personally taken to bed to relieve his back pain, there is no evidence whatsoever that bed rest was prescribed by a physician.  As a matter of law, an incapacitating episode is defined as an episode which requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.97, Code 6513.  Here, the evidence simply does not demonstrate physician-prescribed bed rest.  The appellant's personal decision to treat his disorder with bed rest is not physician prescribed bed rest.  Hence, there is no basis to award an increased evaluation based on incapacitating episodes. 

The symptoms presented by the Veteran's lumbosacral strain are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's lumbosacral strain necessitated frequent hospitalization, or has caused a marked interference with employment.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, status post laminectomy, currently evaluated as 40 percent disabling is denied.

Entitlement to a separate 10 percent rating for mild left sided incomplete sciatic nerve paralysis have been met subject to the laws and regulations governing the award of monetary benefits. 



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that claims of entitlement to higher evaluations include a claim of entitlement to a total rating based on individual unemployability when the appellant claims he is unable to work due to a service connected disability.  

In this case, the record reasonably raises a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Adjudication of that claim at this time, however, would be premature in light of the referred issue of entitlement to service connection for a psychiatric disorder to include depression, secondary to service connected disorders; and the Board's decision to grant a separate evaluation for left lower extremity sciatic pain.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, this case is REMANDED for the following action.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must ask the Veteran to identify all treatment for any back disorder, lower extremity radicular pain, and any psychiatric disability, to include depression, since September 2010.  Any records obtained should be associated with the Veteran's claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The RO must ask the Veteran whether he has applied for Social Security disability benefits due to back disorder and lower extremity pain.  Depending on the appellant's response, the RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the claimant.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the RO must adjudicate the claim of entitlement to service connection for a psychiatric disorder, to include depression, secondary to service connected disorders.  The Veteran is hereby informed that the Board may not exercise jurisdiction over this claim unless he perfects a timely appeal.  

4.  After adjudicating the claim of entitlement to service connection for a psychiatric disorder, to include depression, secondary to service connected disorders; and after completing any additional development warranted, the RO must adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran is hereby informed that the Board may not exercise jurisdiction over this claim unless he perfects a timely appeal.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


